M.D. Appeal Dkt.
                                                                         84 2016
                                                                               M.D. Appeal Dkt.
                                                                               85 2016
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ADOPTION OF: L.B.M., A MINOR         : No. 449 MAL 2016
                                            :
                                            :
PETITION OF: J.P., MOTHER                   : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court

IN RE: ADOPTION OF: A.D.M., A MINOR         : No. 450 MAL 2016
                                            :
                                            :
PETITION OF: J.P., MOTHER                   : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court


                                       ORDER


PER CURIAM

      AND NOW, this 18th day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Whether the trial court erred in not appointing legal counsel for the
            children in a contested, involuntary termination of parental rights hearing
            despite the clear mandate of 23 Pa.C.S. § 2313(a) and left the children
            without counsel to advocate on their behalf due to the guardian ad litem’s
            position being diametrically opposed to the children’s position?


      (2)   Whether the order of the trial court terminating the parental rights of
            petitioner under Sections 2511(a)(2), 2511(a)(5) and 2511(a)(8) of the
            Adoption Act were supported by clear and convincing evidence when
            petitioner has remedied the conditions that led to the initial placement, had
            made substantial strides in housing and employment and there was
            evidence of a strong bond between petitioner and in light of the trial court’s
            previous decision that termination would be harmful to the children?